ORDER ON REMAND FROM THE UNITED STATES SUPREME COURT S.Ct. No. 05-1272
BRISCOE, Circuit Judge.
This case is before us after the Supreme Court granted Rockwell International Corporation’s petition for writ of certiorari and reversed the portion of our prior judgment in favor of plaintiff James S. Stone. Rockwell Int’l Corp. v. United States, - U.S. -, 127 S.Ct. 1397, 167 L.Ed.2d 190 (2007). Consistent with the Supreme Court’s decision, we AFFIRM the district court’s judgment in favor of the United States for the reasons stated in our prior panel opinion, United States v. Rockwell Int’l Corp., 282 F.3d 787 (10th Cir.2002), and REMAND this case to the district court with directions to vacate the portion of the judgment entered in favor of Stone and dismiss Stone’s portion of the Count One False Claims Act claims for lack of subject matter jurisdiction.